133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.AFRICAN-AMERICAN VOTING RIGHTS LEGAL DEFENSE FUND, INC.;Elbert A. Walton;  Charles Q. Troupe;  O.L. Shelton;  VernonThompson;  Errol S. Bush;  Theodore Hoskins;  Phillip B.Curls;  Robert Bradley;  Luretta B. Hawkins;  St. LouisCouncil of Black Elected Officials, Inc.;  Black ElectedCounty Officials, Inc., Appellants,v.STATE OF MISSOURI;  Leo G. Stoff;  George Mehan;  JudithColeman;  James R. Willard;  Cynthia L. Ewert;  JuniousBuchanan;  Ann M. Presley;  Board of Election Commissioners,Jackson County, Missouri, in their official capacity;Thomas F. Simon, in his official capacity;  Vivian Schmidt,in her official capacity as a member of the Board ofElection Commissioners of the County of St. Louis, MO;Francis Barnes, III, also known as Bud Barnes, in hisofficial capacity as a member of the Board of ElectionCommissioners of the County of St. Louis, MO;  PatrickHickey, Jr., in his official capacity as a member of theBoard of Election Commissioners of the County of St. Louis,MO;  Mel Carnahan;  Rebecca Cook;  Stanley A. Grimm;  GaryA. Fenner;  Edward D. Robertson;  Mavis Thompson;  GeneOverall;  Jaci Morgan;  John Moten, Appellees.
No. 97-1885.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 14, 1998.Filed Feb. 4, 1998.

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and JONES,1 District Judge.
PER CURIAM.


1
After a bench trial, the District Court2 rejected plaintiffs' claims that the Missouri Non-Partisan Court Plan provisions for the selection of appellate court and certain trial court judges are invalid under the Voting Rights Act and the Constitution.  The court set forth its findings of fact and conclusions of law in a fifty-five page opinion, and entered judgment for the State of Missouri and the other named defendants.  Plaintiffs appeal.


2
Having considered the case, we conclude that the decision of the District Court is correct and that extended discussion would add nothing of substance to the thorough and well-reasoned opinion of that court.


3
The judgment is affirmed.  See 8th Cir.  R. 47B.


4
A true copy.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Edward L. Filippine, United States District Judge for the Eastern District of Missouri